Citation Nr: 1617463	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-15 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for a gastrointestinal disability, claimed as stomach problems.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2014 decision, the Board reopened the claim for entitlement to service connection for a gastrointestinal disability and remanded the claim for service connection to the RO for additional development, including obtaining a VA examination and opinion regarding the etiology of the Veteran's diagnosed gastrointestinal disabilities.  The Board observed that the Veteran's service treatment records showed complaints of and treatment for stomach pain and cramps as well as diagnoses of mild enteritis, probable colonic spasm, and gastritis.  Within several months of discharge, the Veteran again sought treatment at a VA facility for stomach problems.  The evidence shows continued treatment for various stomach complaints since that time.

In its April 2014 Remand, the Board found a January 1998 VA examination lacking because the examiner did not consider the Veteran's lay statements and testimony regarding the onset of his stomach symptom during service and their continuation since service discharge.  Accordingly, the Board sought a new VA examination and opinion which adequately addressed all of the evidence of record, including the Veteran's statements and testimony of symptoms during and since service.

In April 2014, the Veteran was provided with a new VA examination.  The examiner diagnosed gastric ulcer and gastroesophageal reflux.  In the medical history section of the report, the examiner noted the Veteran's reports of epigastric pain beginning in service.  After providing a physical examination and reviewing the evidence of record, the examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by his active duty service.  The rationale provided was that "the records reviewed offer no evidence that the claimant's reflux or gastric ulcers began while in service."  

The Board finds the opinion and rationale provided by the April 2014 VA examiner to be inadequate.  The examiner did not provide an adequate rationale for the opinion stated, and did not address all of the relevant facts in evidence.  Although the examiner noted that the Veteran's service treatment records were reviewed and even referred to them in a synopsis of the evidence of record, the examiner provided no meaningful discussion of the Veteran's in-service symptoms and their potential relationship to his current gastrointestinal disabilities.  

Furthermore, the basis of the negative opinion appears to be that the Veteran's service treatment records do not specifically show reflux or gastric ulcers.  First, the absence of documented disorders in the service records is not fatal to a claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Additionally, the examiner did not address the Veteran's lay statements or testimony that his current symptoms began during service and have continued regularly since that time.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  While the absence of contemporaneous medical evidence is a factor in determining the credibility of lay evidence, lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Additionally, the examiner referred to the service treatment records as not showing evidence of reflux or gastric ulcers during service, but neglected to address the positive evidence of stomach symptoms in the service treatment records or state whether those symptoms were early manifestations of the Veteran's current gastrointestinal disabilities.  

For these reasons, the Board finds the April 2014 VA opinion to be inadequate.  Accordingly, a new VA examination must be provided with consideration of the Veteran's lay statements and a substantive rationale for all opinions provided.  Barr, 21 Vet. App. 309; Washington v. Nicholson, 19 Vet. App. 363 (2005).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination, conducted by a gastrointestinal specialist, to determine the nature and etiology of all gastrointestinal disabilities found.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements and testimony of record, the medical evidence including all service treatment records and post-service treatment records, and a discussion of each, the examiner must provide the following opinion for each gastrointestinal disability found in the clinical records and on examination:

*Is it at least as likely as not (50 percent probability or greater) that any diagnosed gastrointestinal disability is related to the Veteran's active duty service?

In providing the requested opinion, the examiner must consider the Veteran's lay statements and testimony, to include his reports of experiencing stomach symptoms during service and continuously since service discharge.  The examiner is advised that the Veteran is competent to report observable symptoms and events.  The examiner should specifically discuss whether any current gastrointestinal disability had its onset during service, and whether the stomach symptoms shown in the service treatment records may have been early manifestations of any of the Veteran's current gastrointestinal disabilities.  

The examiner must provide a complete rationale for all conclusions reached.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

3.  When the above development has been completed, readjudicate the issue on appeal with consideration of all evidence in the claims file.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and afford the Veteran an adequate opportunity to respond, prior to returning the issue to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




